This case is an anomaly. The papers if in a condition to be considered would show that on March 12, 1917, the grand jury of Rockwall County indicted appellant for gaming and that by the proper orders the indictment was transferred and duly filed in the County Court on March 15. On April 16th there appears a judgment nisi against appellant and his sureties on a forfeiture of his bail bond. The sheriff certifies that he holds appellant in jail under the authority of an alias capias. The only other matter shown in the papers is a purported bystanders' bill, signed by three persons and sworn to before appellant's attorney as a notary public. There is *Page 405 
no certificate by the clerk of the County Court, or other court, attesting the validity of any of the papers filed herein. It is unnecessary to state appellant's pretended bill of exceptions. It being sworn to before appellant's attorney, under no circumstances could it be considered if everything else was regular. There is no final judgment and nothing in this proceeding that can be reviewed by this court. The Assistant Attorney General's motion, therefore, to dismiss the proceedings is granted.
Proceedings dismissed.
Dismissed.